United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
GEOLOGICAL INTELLIGENCE AGENCY,
Bethesda, MD, Employer
__________________________________________
Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-723
Issued: December 16, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
On January 28, 2011 appellant, through her attorney, filed a timely appeal from an
August 5, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of a May 20, 2009 decision terminating her wage-loss compensation. The
Board docketed the appeal as No. 11-723.
On April 7, 2009 OWCP proposed to terminate appellant’s wage-loss benefits. On
May 8, 2009 it received an April 20, 2009 signed statement from appellant designating
Thomas S. Harkins, Esquire, to represent her in proceedings before OWCP. In a May 4, 2009
letter, Mr. Harkins presented arguments that the April 7, 2009 proposed termination was contrary
to the medical evidence of file and law. In a May 13, 2009 letter, OWCP acknowledged
counsel’s representation of appellant.
On May 19, 2009 OWCP received a May 15, 2009 letter from appellant’s attorney which
noted that he previously responded to the notice of proposed termination in a May 4, 2009 letter.
Counsel argued that the proposed termination of appellant’s compensation benefits was improper
and submitted a May 7, 2009 report from Dr. Nelson Henry, a Board-certified family
practitioner. In his May 7, 2009 report, Dr. Henry diagnosed lumbar radiculopathy, cervical
radiculopathy sacroiliitis, which he opined were all work related. He further opined that
appellant was totally disabled from March 20, 2007 to February 16, 2010.

By decision dated May 20, 2009, OWCP terminated appellant’s wage-loss compensation
effective May 11, 2009 finding that the weight of the medical evidence established that she could
return to her date-of-injury position. It did not send a copy of the decision to appellant’s
attorney. The decision stated that no additional evidence or argument was submitted in response
to the proposed termination. In a May 14, 2010 letter, appellant’s attorney requested
reconsideration. He asserted that the termination decision should be nullified as OWCP did not
consider his arguments and evidence in response to the proposed termination and OWCP failed
to send him a copy of the termination decision. In an August 5, 2010 decision, OWCP denied
modification of its previous decision. A copy of the decision was sent to appellant’s attorney.
OWCP regulations and Board precedent require OWCP to send a copy of its decision to
the claimant’s authorized representative.1 The Board has held that a decision under the Federal
Employees’ Compensation Act2 is not properly issued unless both appellant and the authorized
representative have been sent copies of the decision.3 As the May 20, 2009 termination decision
was not sent to appellant’s attorney, the decision was not properly issued. The Board will set
aside the August 5, 2010 decision and remand the case for issuance of an appropriate merit
decision on the subject matter of the case for May 20, 2009 decision which will be sent to
appellant and her authorized attorney.4

1

See 20 C.F.R. § 10.127. The Board held in Travis L. Chambers, 55 ECAB 138 (2003) that section 10.127
requires that a copy of an OWCP decision be sent to the authorized representative. In George R. Bryant, Docket No.
03-2241 (issued April 19, 2005), the Board found that OWCP did not properly issue its June 18, 2003 decision when
it did not send a copy of that decision to the authorized representative on that date; the Director of OWCP conceded
a procedural error and advised that a merit review would be provided on remand to preserve the claimant’s appeal
rights.
2

5 U.S.C. § 8101 et seq.

3

See Travis L. Chambers, supra note 1.

4

The Board also notes that OWCP did not consider all of the evidence properly before it prior to issuing the
May 20, 2009 decision. See William A. Couch, 41 ECAB 548 (1990) (when adjudicating a claim, OWCP is obligated
to consider all evidence properly submitted by appellant and received by OWCP before the final decision is issued).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2010 is set aside and the case remanded for further
proceedings consistent with this order.
Issued: December 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

